Judge MARTIN (Harry C.)
dissenting.
Each corporate defendant was charged by separate criminal summons with violating N.C.G.S. 163-270 and N.C.G'S. 163-278.19. Each individual defendant was charged by separate criminal summons with aiding and abetting the respective corporate defendants in violating these statutes; all summons were substantially the same. The summons against Charlotte Liberty Mutual is as follows:
The Undersigned Finds That There Is Probable CAUSE To Believe that on or about the eighth day of January, 1977, in the county named above, the Charlotte Liberty Mutual Insurance Company was an insurance company doing business in North Carolina and did pay five hundred dollars in United States currency for and in behalf of and in aid of the successful candidate for the political office of Commissioner of Insurance of the State of North Carolina John Randolph Ingram and for the political purpose of honoring the said Commissioner and demonstrating widespread grass roots support for his programs by support of a large attendance at an appreciation breakfast preceding his inaugural ceremonies in violation of GS 163-270 and GS 163-278.19(a); that the said money was paid by means of a corporate check dated January 8, 1977, payable to John Ingram Breakfast in the amount of $500.00 drawn against account number 1030162 of North Carolina National Bank, Charlotte, N. C., signed George H. Talbor [sic] and Lorraine Woods, a copy of which is attached and incorporated herein by reference.
*564The district court had original jurisdiction of these cases. The district court judge quashed each summons for either failing to charge a criminal offense or being based upon statutes unconstitutional in their application. The district court judge did not state upon which reason his order was based.
The State appealed to superior court pursuant to N.C.G.S. 15A-1432(a)(l). The superior court entered an order pursuant to N.C.G.S. 15A-1432(e) affirming the judgment of the district court. The State appealed to this Court pursuant to N.C.G.S. 15A-1445(a)(l).
The learned majority holds the summons in these cases do not sufficiently charge an offense within the meaning of the statutes and for this reason affirmed the superior court judge in quashing the process. They did not reach or resolve any constitutional challenges to the statutes.
Under this holding the sole question is whether the summons allege sufficient facts to charge a crime proscribed by the statutes. This depends solely upon the language in the summons. The statutes in question are written in plain, everyday words. I find no doubt as to the meaning of the statutes. Their meaning is clear. As applied to these charges, they simply mean no insurance company shall pay any money for or in aid of any political organization or association organized for political purposes, or pay any money in aid of any candidate. N.C. Gen. Stat. 163-270 and N.C. Gen. Stat. 163-278.19.
The standards to be applied in passing upon motions to quash criminal warrants are set forth in State v. Greer, 238 N.C. 325, 77 S.E. 2d 917 (1953). In Greer, Parker, J. (later Chief Justice), speaking for the Court says:
The authorities are in unison that an indictment, whether at common law or under a statute, to be good must allege lucidly and accurately all the essential elements of the offense endeavored to be charged. The purpose of such constitutional provisions is: (1) such certainty in the statement of the accusation as will identify the offense with which the accused is sought to be charged; (2) to protect the accused from being twice put in jeopardy for the same offense; (3) to enable the accused to prepare for trial, and (4) to enable the court, *565on conviction or plea of nolo contendere or guilty to pronounce sentence according to the rights of the case.
... To simplify forms of indictment G.S. 15-153 was enacted which in respect to quashing indictments provides in respect to indictments that every criminal proceeding by indictment is sufficient in form for all intents and purposes if it expresses the charge in a plain, intelligible, and explicit manner, and the same shall not be quashed, by reason of any informality or refinement, if in the bill sufficient matters appear to enable the court to proceed to judgment.
The quashing of indictments is not favored. State v. Flowers, 109 N.C. 841, 13 S.E. 718 (1891). The general rule in North Carolina is that an indictment for a statutory offense is sufficient if the offense is charged in the words of the statute, either literally or substantially, or in equivalent words. State v. Gregory, 223 N.C. 415, 27 S.E. 2d 140 (1943). An indictment may follow the language of the statute when the statute defines the offense and contains all that is essential to constitute the crime and to inform the accused of its nature; but if a particular clause in a statute does not set forth all the essential elements of the specified act intended to be punished, such elements must be charged in the bill. State v. Cole, 202 N.C. 592, 163 S.E. 594 (1932).
When these standards are applied to these cases, it is clear that the criminal summons are sufficient to withstand the motions to quash. By placing the summons alongside the statutes, it can be plainly seen that the summons state a charge under the statutes:
Statutes Summons
No insurance company shall Charlotte Liberty Mutual Insurance Company tH rH
pay money paid $500 by check C\] OÍ
to or in aid of to or in aid of CO CO
any association “John Ingram Breakfast” ^ ^
organized for political purpose of honoring and demonstrating support for Ingram and in aid of Ingram successful candidate for Commissioner of Insurance. 5. organized for political purposes, or [pay money] for or in aid of any candidate for political office. LO
*566Surely, the payments were to aid John Ingram. The summons do not state where the breakfast was held or the menu, but $500 for breakfast would be unreasonable in New York City or Paris, a fortiori, Raleigh.
The majority holds Ingram was no longer a “candidate” within the meaning of the statutes at the time of the payments because the election was completed. True, N.C.G.S. 163-278.6(4) defines “candidate,” and Ingram fell within that definition. That statute does not state when one ceases to be a “candidate.” To hold that an insurance company can contribute to a person after he is elected but not before, is plainly contrary to the intent of the legislature.
To hold as a matter of law that the “John Ingram Breakfast” was not an “association organized . . . for political purposes” within the meaning of the applicable statutes is to ignore the political facts of life in North Carolina.
The summons identify with certainty the offense: the giving of $500.00 to “John Ingram Breakfast,” an association organized for political purposes, in aid of Ingram. They state facts to prevent double jeopardy: the date, amount, recipient and purpose of the payment is alleged; the checks are attached to the summons. Those facts are sufficient to enable the defendants to prepare for trial. The summons are sufficient to advise the court of the crime alleged, the statutes violated, and to enable the court to pass sentence.
The summons comply with the standards set forth in Greer, supra, and N.C.G.S. 15-153.
The majority holds that the statutes “are directed at an evil other than the one presented here.” I find that the evil presented here is a violation of the statutes and that the summons properly so allege. I vote to hold the summons are valid and to reverse the judgment of the superior court.